Citation Nr: 0305391	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-08 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for respiratory residuals 
of inhalation exposure to tritium gas.

(The issue of entitlement to service connection for 
hypothyroidism with thyroid goiter and non-malignant thyroid 
nodular disease, including as due to exposure to ionizing 
radiation, will be the subject of a later decision.)


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1970 to 
September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The Board is undertaking additional development on the matter 
of the veteran's claim of entitlement to service connection 
for hypothyroidism with thyroid goiter and non-malignant 
thyroid nodular disease, including as due to exposure to 
ionizing radiation, pursuant to authority granted by 67 Fed. 
Reg. 3,009, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The objective and probative medical evidence of record fails 
to demonstrate that the veteran has any respiratory residuals 
of exposure to tritium gas, to include any currently 
diagnosed breathing or inhalation disorder.


CONCLUSION OF LAW

No current respiratory residuals of inhalation exposure to 
tritium gas were incurred in or aggravated by service.  
38 U.S.C.A.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1999, the RO received the veteran's claim for 
benefits associated with the residuals of inhalation of 
tritium with an enlarged thyroid in 1974, and non-malignant 
thyroid nodular disease in 1997.  At that time, he reported 
that while in service he performed maintenance on nuclear 
weapons and was exposed to ionizing radiation from 1970 to 
1983.  The veteran indicated that a weapon leaked and exposed 
him to a high limit of tritium that caused breathing problems 
and a lump in his throat due to occupational exposure to 
ionizing radiation in service.

I.  Factual Background

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, a nose or respiratory 
abnormality.  The medical records reveal that, when he was 
examined for reenlistment in September 1974, his thyroid 
gland was on the upper limits of normal in size.  However, 
results of a thyroid scan performed several days later 
indicated a normal-size thyroid.  On a report of medical 
history completed in December 1975, the veteran checked 
"no" having any physical problems, except for frequent 
trouble sleeping.  

Periodic in-service examination reports dated in June 1977, 
August 1978, and September 1979 do not describe any mouth, 
throat, or lung abnormality.  On a report of medical history 
completed in June 1980 when he was examined for occupational 
exposure to ionizing radiation, the veteran checked "no" to 
having shortness of breath, chronic cough, sinusitis, and 
ear, nose, or throat trouble.  It was noted that he had 
inhaled tritium in 1975 and thought he had a goiter but, when 
examined at Tripler Army Medical Center, it was determined 
that his thyroid was within normal limits.  On a report of 
medical examination completed at that time, a total lifetime 
exposure to ionizing radiation of 0.264 rem was noted, and 
the veteran was found qualified for occupational exposure to 
ionizing radiation and as an explosive handler.

On a report of medical history completed in October 1980 when 
he was examined for reenlistment, the veteran again checked 
"no" to having any breathing or inhalation problems, and it 
was noted that a thyroid scan in October 1974 was normal.  
When examined at that time, the veteran's mouth, throat, and 
lungs were normal and the examiner noted that the veteran had 
worked around radiation.  A September 1984 reenlistment 
examination report does not reflect any mouth, throat, or 
lung abnormality.  

An October 1987 clinical record indicates that the veteran 
had a congested cough and smoked one and one half packs of 
cigarettes per day.  He was diagnosed with bronchitis and 
advised to decrease his smoking.  A July 1990 clinical record 
indicates that the veteran was a smoker.  On a report of 
medical history completed in September 1990, when he was 
examined for separation, the veteran checked yes to having 
ear, nose and throat trouble and the examiner noted that in 
1974 the veteran had a "thyroid problem", thought to be a 
possible goiter, but no problem since 1976.  The veteran's 
separation examination report is negative for a mouth, throat 
or lung abnormality.

Also of record is the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Forms 1141-1 and 1141-2), 
describing his exposure from February 1973 to December 1982, 
including from October 1 to December 31, 1973, when he was 
exposed to gamma and X-ray type radiation in the amount of a 
.016 rem dose, and from January 1 to March 31, 1974, when a 
.000 dose was noted.  His next exposure was from March 10 to 
April 10, 1975, when he was exposed to gamma and X-ray type 
radiation in the amount of an 0.004 rem dose.  

According to a Medical Surveillance Questionnaire, apparently 
completed by the veteran, he was exposed to tritium from 
October 1971 to January 1975.  It was noted that he was 
exposed to tritium gas in 1974 that affected his throat and 
thyroid gland, and that a thyroid scan was ordered but found 
no abnormality.  It was also noted (perhaps by the veteran, 
although that is unclear) that "very few medical doctors 
know physical effects of radioactive tritium (beta emitter) 
on the body".

Private medical records, from J.B., M.D., dated from October 
1998 February 2000, reflect complaints of, and treatment for, 
a thyroid disorder.  The records are not referable to an 
inhalation or breathing problem. 

The veteran underwent VA examination in April 2000.  
According to he examination report, the veteran said that he 
had inhaled tritium in June 1974 when a warhead was opened.  
He was requested to collect a week's worth of urine for 
analysis, and indicated that his supervisor said his urine 
was "clean" and that there was "nothing to worry about."  
A few weeks later, the veteran felt a choking feeling in his 
throat during the evening and at night that caused him to 
awaken "gasping for air".  He felt like someone was choking 
him.  Coincidentally, at that time, he saw a doctor for a 
reenlistment examination, who felt his throat and said it was 
goiter.  The veteran was evaluated at Tripler Hospital and 
diagnosed with a "thick-walled thyroid".  No treatment was 
advised.  Over the next six months, the pressure had cleared 
up, and the veteran did not think about it again until about 
five years before the examination, when he noticed a lump on 
the right side of his neck.  Eighteen months before the 
examination, he said he had gonewent to see Dr. J.B., an 
otolaryngologist.  Further evaluation led to a diagnosis of a 
non-cancerous thyroid nodule.  There were no symptoms at that 
time due to pressure on the larynx, esophagus, etc.  An 
inhalation or breathing disorder was not diagnosed.

In a January 2001 response to the RO's request for the 
veteran's radiation exposure history, the U.S. Department of 
the Navy's Naval Dosimetry Center reported that, while 
stationed in Oahu, Hawaii, from February 1 to December 31, 
1973, the veteran was exposed to photon-type radiation, and 
the dose (in REM) was 0.016.  Then, from January 1 to March 
31, 1974, he was exposed to photon-type radiation, and the 
dose was 0.000.  From March 10, 1975, to January 15, 1976, 
the veteran was reportedly exposed to photon-type radiation, 
and the dose was 0.006.  From January 15, 1976, to January 3, 
1977, he was exposed to shallow-type radiation, and the dose 
was 0.000; to photon-type radiation, with a dosage of 0.128; 
and to neutron-type radiation, with the dosage being 0.000.  
It was further reported that, from January 3, 1977, to 
February 13, 1978, the veteran was exposed to shallow-type 
radiation, and the dose was 0.000; to photon-type radiation, 
with a dose of 0.087; and to neutron-type radiation, with the 
dosage being  0.032.  Further, from March 30 to December 21, 
1987, he was exposed to photon-type radiation, and the dose 
was 0.020; and neutron-type radiation, with dosage of 0.054.  
From February 1 to December 17, 1982, the veteran was exposed 
to photon-type radiation, and the dose was 0.051; and to 
neutron-type radiation, with dosage of 0.145.  It was noted 
that all exposures were whole-body, unless otherwise 
indicated.  The veteran's lifetime dose was reported as 
0.539.  It was noted that, while working as an occupational 
radiation worker, the veteran was required to wear a thermo-
luminescent detector which measured all occupational exposure 
received, and which was the basis for his lifetime dose 
reported above.

Thereafter, the RO referred the veteran's claim to the 
Director of the Compensation and Pension Service of VA (C&P), 
citing the Naval Dosimetry Center report.  The C&P 
Director,in June 2001, requested a radiation dose estimate 
and an opinion from the VA Under Secretary for Health as to 
whether it was likely, unlikely, or as likely as not, that 
the veteran's non-malignant thyroid nodular disease was the 
result of his exposure to ionizing radiation in service.  

Also of record is a September 2001 statement from a member of 
the Veterans Health Administration (VHA) National Health 
Physics Program, who evidently reviewed the veteran's 
records.  It was noted that the veteran alleged an incident 
associated with exposure to tritium gas in 1974, when urine 
samples were collected for analysis.  It was noted that a 
common practice during certain maintenance procedures for 
nuclear weapons was to use an air monitor to evaluate for 
tritium gas.  If the monitor signaled an alarm, then 
emergency procedures were implemented and urine samples wee 
collected for analysis.  False alarms were noted to occur on 
occasion.  Any significant bioassay results indicative of a 
potential dose near Federal limits should have been listed in 
the health record.  The veteran's health or other records did 
not indicate results for urine bioassay, though the veteran 
stated that a supervisor reported results were satisfactory.  
Further, the veteran reported throat or thyroid difficulties 
fairly soon after the alleged incident.  The possible 
association between the alleged incident and the medical 
condition had limited biological plausibility.  The tritium 
gas had limited uptake in humans, distributed primarily as 
body water, was a weak beta emitter and would have required a 
latency period before biological effects were manifest.  It 
was further noted that clinical evaluation of the thyroid at 
the time had revealed normal results, and a subsequent 
radiation medical examination had approved the veteran for 
occupational exposure to ionizing radiation.  Extant 
procedures would have required the examining medical officer 
to submit any questionable findings to the Radiation Effects 
Advisory Board for review.  The VHA expert opined that the 
estimated exposure for the veteran based on the alleged 
incident was zero rem.

In September 2001, the Under Secretary for Health, through 
the Chief Public Health and Environmental Hazards Officer, 
responded to the June 2001 request for an ionizing radiation 
dose estimate, as follows.  It was noted that the veteran 
reported working with nuclear weapons in service, and to have 
accidentally inhaled tritium gas.  His DD 1141 forms show he 
was exposed to a dose of ionizing radiation during military 
service of 0.537 rem.  However, based on re-addition of the 
individual doses recorded on the DD 1141 forms, it was 
estimated that he was exposed to a total of 0.542 rem.  Based 
on the report from the Naval Dosimetry Center, it was 
estimated that he was exposed to a lifetime dose of 0.539 
rem.  Based upon a review by the Director of the VA Health 
Physics Program (detailed above) it was estimated that the 
alleged incident associated with tritium gas would have 
resulted in an exposure of zero rem.  The veteran was 
diagnosed with non-malignant thyroid nodular disease and 
borderline hypothyroidism.  The committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, did not provide screening doses 
for goiter, non-malignant thyroid nodules or thyroid 
adenomas.  Based on clinical studies, it was estimated that 
there was about a five percent chance that benign thyroid 
nodular disease could be caused by the dose of radiation to 
which the veteran was exposed (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd edition, 1995, pages 136-
139).  The CIRRPC report did not provide screening doses for 
hypothyroidism.  Radiation damage to the thyroid, other than 
neoplastic transformation, was an example of a deterministic 
effect.  Deterministic changes were considered to have a 
threshold.  The probability of causing harm in most healthy 
individuals at doses of less than 10 rem as a result of 
deterministic effects was close to zero (Institute of 
Medicine Report, Adverse Reproductive Outcomes in Families of 
Atomic Veterans: The feasibility of Epidemiologic Studies, 
1995, pages 23-24).  In the opinion of the Chief Public 
Health and Environmental Hazard Officer, it was unlikely that 
the veteran's thyroid disease could be attributed to exposure 
to ionizing radiation in service.  No other disability was 
considered or mentioned.

In an October 2001 memorandum to the RO, the C&P Director 
noted the veteran's exposure to ionizing radiation and his 
diagnosis of non-malignant thyroid nodular disease and 
borderline hypothyroidism.  The Director concluded that there 
was no reasonable possibility that the veteran's thyroid 
disease was the result of exposure to ionizing radiation in 
service.

In a July 2002 written statement, the veteran maintained that 
no urine samples were tested during his exposure to tritium 
gas in Hawaii, because the urine analysis kit was 
unavailable, and that, although he had told the VA examiner 
the results were satisfactory, that was apparently known to 
be untrue.  He stated that it could not be said that a 
tritium dose had a limited biological plausibility due to the 
fact that it was unknown how much tritium/deuterium was 
present, and he referenced Basic Health Physics from the 
Interservice Nuclear Weapons School, Kirtland AFB, New 
Mexico.  The veteran said the VA Chief Public Health Officer 
was "incorrect" that he had zero rem exposure from tritium 
gas because, from March 31, 1974, to March 10, 1975, the U.S. 
Navy did not require dosimeters to be worn while performing 
his job and his exposure was unknown.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for 
respiratory residuals of inhalation exposure to tritium gas.  
Before addressing this issue, the Board notes that, in 
November 2000, during the pendency of this appeal, the 
President signed into law the VCAA, which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim, and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the United States Court of 
Appeals for the Federal Circuit has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

Changes in law potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examination obtained in April 2000 fulfills 
these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish service 
connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in a 
January 2001 letter, the RO advised the veteran of the new 
duty-to-assist regulations and their affect on his claim and 
the May 2002 SOC contained the new duty-to assist regulations 
found at 38 C.F.R. § 3.102 and 3.159 (2002).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate his claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103).  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal. 

The record also reflects that the RO, in January 2001, 
contacted the Department of the Navy's Naval Dosimetry Center 
in order to obtain radiation dose information for the 
veteran.  The referenced facility responded with the 
requested information later that month.  As will be discussed 
in greater detail below, aside from the thyroid nodular 
disease that will be the subject of a separate Board 
decision, the veteran has not been diagnosed with a disease 
considered "radiogenic" for the purposes of triggering the 
additional development provisions of 38 C.F.R. § 3.311(c) 
(2002).

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim for service connection for residuals of 
inhalation exposure to tritium gas.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
certain diseases in service, incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

There are, essentially, three ways in which a veteran may 
establish service connection for disability that he or she 
believes to be caused by exposure to ionizing radiation in 
service.  First, a presumption of service connection may be 
granted for a "radiation-exposed veteran" if certain 
statutory requirements are satisfied regarding the 
circumstances of the claimed exposure.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d), amended by 67 Fed. Reg. 3,612-
3,616 (Jan. 25, 2002), effective March 26, 2002 (adding 
cancers of the bone, brain, colon, lung, and ovary to the 
list of diseases that may be presumptively service-
connected).  A radiation-exposed veteran means a veteran who, 
while serving on active duty, participated in a ""radiation- 
risk activity" as defined in 38 C.F.R. § 3.309(d)(3)(ii).  
Those activities involve onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
military duty involving the occupation of Japan during the 
period from August 6, 1945, to July 1, 1946.  See 67 Fed. 
Reg. 3,612-3,616 (Jan. 25, 2002) (amending the definition of 
"radiation risk" to include the veteran's presence at 
certain other locations).

Second, under 38 C.F.R. § 3.311, a veteran who meets certain 
specified conditions, including exposure to ionizing 
radiation in service, may be granted service connection for 
one of the 24 disorders listed in that regulaton.  Third, 
where competent evidence is presented which traces causation 
of the claimed disability to a condition or event during 
service, direct service connection can be established, 
without the need to meet the conditions for the presumptions 
above, under 38 U.S.C.A. §§1110, 1131, and 38 C.F.R. § 3.303.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996); aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997); cert. denied, 
118 S. Ct. 1171 (1998).  See also McGuire v. West, 11 Vet. 
App. 274 (1998).

The veteran's claim in this case is one based on occupational 
exposure to ionizing radiation during service.  Such a claim 
is cognizable under the provisions of 38 C.F.R. § 3.311.  If 
a claim for service connection is based upon occupational 
exposure to ionizing radiation, and it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. § 3.307 or § 
3.309, the following factors will be examined: (1) whether 
the veteran participated in an activity that would have 
exposed him ionizing radiation (determined by making an 
assessment of the size and nature of the radiation dose); (2) 
whether the veteran subsequently developed a radiogenic 
disease, as recognized by statute; and (3) whether the 
disease first became manifest within a specific period after 
radiation exposure. 38 C.F.R. § 3.311(a), (b)(5).  The 
determination of service connection based upon ionizing 
radiation exposure is then made under the generally 
applicable service connection provisions, giving due 
consideration to any opinion provided by the VA Under 
Secretary for Health or an outside consultant.  38 C.F.R. § 
3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, non-service-related condition or event is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period, as specified in 38 C.F.R. §§ 3.307, 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses received in service.  38 C.F.R. § 3.311(a)(1).  In all 
claims involving radiation exposure, other than from 
participation in atmospheric nuclear weapons test 
participation and/or Hiroshima and Nagasaki occupation, a 
request will be made of the Department of Defense for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupation Exposure to 
Ionizing Radiation (reported on DD Form 1141), if maintained; 
service medical records; and other records that may contain 
information pertaining to the veteran's radiation exposure in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

The veteran has contended that service connection should be 
granted for respiratory residuals of exposure to tritium gas, 
by inhalation.  However, the only diagnosed disorder noted in 
the medical evidence of record, and purported by the veteran 
to be a residual of exposure to tritium gas, is non-malignant 
thyroid nodular disease and hypothyroidism, which, as noted 
in the Introduction, above, will be the subject of a later 
Board decision.  Although the evidence shows that the veteran 
variously reported throat and breathing problems after 
exposure to tritium gas in 1974, service medical examination 
reports are devoid of any indication of a throat or lung 
abnormality and, moreover, his nose, lungs, and throat were 
normal in September 1990 when examined for separation from 
service.  More important, there is no current medical 
diagnosis of any pulmonary, throat or breathing disorder.  In 
addition, when examined by VA in April 2000, although the 
veteran mentioned that he had breathing problems in service, 
he did not complain of any current breathing difficulty, and 
no respiratory disorder was diagnosed.  Furthermore, the 
veteran has submitted no evidence to show that he currently 
has a breathing or other inhalation disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has (inhalation) residuals of exposure to 
tritium gas has been presented.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). 

Here, there is no medical evidence of record that shows a 
current inhalation disorder consistent with the alleged 
complaints of inhalation residuals of tritium as (other than 
the above-mentioned thyroid disorder) nearly 30 years ago.  
Id.  Certainly, there is no medical evidence linking a 
currently diagnosed radiogenic disease to such complaints in 
service, nor did the veteran report a current inhalation 
residual problem when VA examined him in April 2000, other 
than the above-mentioned thyroid disorder which is being 
separately developed.

Notwithstanding any acknowledged exposure to tritium gas that 
the veteran had in service, albeit minimal exposure according 
to the professional assessments, the preponderance of the 
probative and objective medical evidence of record fails to 
reflect any treatment for or diagnosis of a radiogenic 
disease as a residual of inhalation of tritium gas, aside 
from non-malignant thyroid nodular disease and hypothyroidism 
that will be the subject of a separate Board decision.  

The Board is aware that the VCAA requires VA to provide a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See VCAA § 3(a) 
(codified at 38 U.S.C.A. 5103A(d) (West 2002)).  In this 
case, the evidence of record clearly shows no inhalation 
residual of tritium gas and no pulmonary or respiratory 
disorder in service, and the assertion of the veteran appears 
to be that he evidently had some other (undefined) residual 
of exposure to tritium after discharge in 1990.  The medical 
records disclose that there was no treatment for a pulmonary 
or respiratory disorder post service.  Based upon this 
record, the Board finds that there is no competent evidence 
of residuals of exposure to tritium gas.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994). 
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
any residuals of inhalation exposure to tritium gas.  In 
other words, without our doubting for a moment the sincerity 
of the veteran's personal accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof. 

Accordingly, as it has not been shown that the veteran 
currently has respiratory residuals of exposure to tritium 
gas in service, service connection for such claimed 
disability must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.311.  The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107(b) (old 
and new versions).


ORDER

Service connection is denied for respiratory residuals of 
inhalation exposure to tritium gas.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

